     Case 1:18-cv-00801-DAD-EPG Document 51 Filed 07/22/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTTSDALE INDEMNITY                              No. 1:18-cv-00801-DAD-EPG
      COMPANY,
12                                                      ORDER RE: STIPULATED REQUEST FOR
                         Plaintiff,                     DISMISSAL OF ENTIRE ACTION WITH
13                                                      PREJUDICE
             v.
14                                                      (ECF No. 50)
      JASON M. YAMADA, et al.
15
                         Defendants.
16

17          Plaintiff and Defendants have filed a stipulation to dismiss the entire action with

18   prejudice. (ECF No. 134). In light of the stipulation, the case has ended and is dismissed with

19   prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

20   1997). Accordingly, the Clerk of the Court is respectfully directed to close this case.

21
     IT IS SO ORDERED.
22

23      Dated:     July 22, 2020                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                        1
